NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ANTONIO DURAN FACUNDO,                     No.    18-71661
AKA Jose Duran, AKA Juan Facundo,                      19-71647

                Petitioner,                     Agency No. A092-799-257

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 7, 2021**
                                 Pasadena, California

Before: WARDLAW, GOULD, and OWENS, Circuit Judges.

      In No. 18-71661 of this consolidated appeal, Juan Duran-Facundo

(“Petitioner”) petitions for review of a Board of Immigration Appeals’ (“BIA”)

dismissal of an Immigration Judge’s (“IJ”) denial of a continuance and denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Petitioner’s claims for asylum, withholding, and deferral of removal under the

Convention Against Torture (“CAT”). In No. 19-71647, Petitioner challenges the

BIA’s denial of his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition in No. 19-71647 in part as to the BIA’s denial of Petitioner’s

motion to reopen based on his pending U visa application, and remand for further

proceedings. We deny the petition in No. 18-71661 as to all other claims.

      1. We review the BIA’s denial of a continuance for abuse of discretion.

Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). Petitioner contends that the

BIA erred by denying the continuance for two independent reasons. Neither

contention is persuasive. First, Petitioner contends that the BIA erred in finding a

lack of “good cause” for a continuance based on Petitioner’s prima facie eligibility

for a U visa. See 8 C.F.R. § 1003.29. In determining whether good cause exists to

continue removal proceedings to await the adjudication of a pending U-visa

petition, an IJ should consider “DHS’s response to the motion” for a continuance,

“whether the underlying visa petition is prima facie approvable,” and “the reason

for the continuance and other procedural factors.” Matter of Sanchez Sosa, 25 I. &

N. Dec. 807, 812–13 (B.I.A. 2012). The BIA rationally considered these factors

and relied on the fact that Petitioner did not submit evidence of an approved law




                                          2
enforcement certification, demonstrating prima facie U-visa eligibility.1

      Second, Petitioner contends that the BIA erred by finding Petitioner was

never “admitted” to the United States for purposes of seeking adjustment based on

either his prior grant of lawful temporary status or his having been “waved in” at

the border. The Attorney General may accord lawful permanent resident status to

a noncitizen “who was inspected and admitted or paroled into the United States.”

8 U.S.C. § 1255(a). Petitioner has not shown he was “inspected and admitted” for

immigration purposes because when his former lawful status was terminated, that

termination operated to revoke any prior admission. See United States v.

Hernandez-Arias, 757 F.3d 874, 881 (9th Cir. 2014). Petitioner also did not meet

his burden to show that he was “waved in” at the border. See Matter of Quilantan,

25 I. & N. Dec. 285, 290–93 (B.I.A. 2010). Although a noncitizen is deemed

admitted if he presents himself at the border and makes no false claim of United

States citizenship, and after inspection is permitted to enter the United States, it is

the noncitizen’s burden to show that the entry occurred in the manner he described.



      1
        To the extent Petitioner claims that denying the continuance was a due
process violation because the IJ was unable to review “all documentary evidence
relevant to the I-589,” we disagree. “A court will grant a petition on due process
grounds only if the proceeding was ‘so fundamentally unfair that the [noncitizen]
was prevented from reasonably presenting his case.’” Gutierrez v. Holder, 662
F.3d 1083, 1091 (9th Cir. 2011) (citation omitted). Petitioner presented witnesses
and the IJ had access to all the documentary evidence on the day of the hearing,
during which the IJ participated in examining witnesses.

                                           3
See Matter of Areguillin, 17 I. & N. Dec. 308, 309–10 (B.I.A. 1980).

      2. Petitioner next contends that the BIA erred by finding him ineligible for

asylum, withholding of removal, and CAT protection. We disagree. The BIA did

not err in determining that Petitioner’s asylum application was untimely. Though

an untimely asylum application may be excused if the applicant establishes either

changed circumstances or extraordinary circumstances relating to the delay in

filing, the application must then be filed within a reasonable period given those

circumstances. 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)-(5). Here, even

crediting that a qualifying event occurred in February 2016, Petitioner has not

shown that he filed his April 28, 2017 asylum application within a reasonable time.

      We review the BIA’s denial of withholding of removal and CAT protection

for substantial evidence. Garcia v. Wilkinson, 988 F.3d 1136, 1142 (9th Cir.

2021). First, the BIA’s affirmance of the IJ’s denial of withholding on nexus

grounds is supported by substantial evidence because the record indicates that the

family members were “victims of general crimes, perhaps engendered by being

perceived as wealthy for having been in the United States.” See Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). The evidence does not compel the

conclusion that Petitioner “has been, or is likely to be, specifically targeted for

persecution by any individual or group.” Lolong v. Gonzales, 484 F.3d 1173, 1181

(9th Cir. 2007) (en banc). Second, substantial evidence supports the BIA’s


                                           4
determination on likelihood of future torture under CAT.

       3. Finally, Petitioner contends that the BIA made two errors in denying his

motion to reopen. We review the BIA’s denial of a motion to reopen for abuse of

discretion. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). A decision is an

abuse of discretion if it is “arbitrary, irrational, or contrary to law.” Id. (citation

omitted). First, Petitioner contends that under Pereira v. Sessions, 138 S. Ct. 2105

(2018), the Notice to Appear (“NTA”) that omitted the date, time, and location of

proceedings did not vest jurisdiction with the immigration court. We disagree.

Petitioner’s initial NTA omitted required information about the hearing, but

Petitioner was then sent a notice of hearing that included the previously omitted

information. We have held that this “two-step” procedure for initially defective

NTAs—as it pertains to jurisdiction—is permissible. Aguilar Fermin v. Barr, 958

F.3d 887, 893–95 (9th Cir. 2020).

       Second, Petitioner contends that the BIA did not “provide a reasoned

explanation” for its decision that Petitioner had not shown good cause for a motion

to reopen to continue removal proceedings to await adjudication of a pending U-

visa petition. See Tadevosyan v. Holder, 743 F.3d 1250, 1252–53 (9th Cir. 2014)

(citation omitted). On this point we agree, grant the petition, and remand for the

BIA to reconsider this ground for denying the motion to reopen.

       The BIA concluded that Petitioner had not shown “good cause” for the


                                            5
continuance because he did not establish that his petition for a U visa, “a pending

application for a collateral matter not within the [IJ’s] jurisdiction, would

materially affect the outcome of the removal proceedings.” Though the BIA can

properly deny a motion to reopen based on a pending U visa by relying on

“secondary factors”—related to a petitioner’s diligence and administrative

efficiency, see Matter of Sanchez Sosa, 25 I. & N. Dec. at 814–15—the BIA relied

solely on the fact that Petitioner had not shown the pending U visa “would

materially affect the outcome of the removal proceedings.” See Andia v. Ashcroft,

359 F.3d 1181, 1184 (9th Cir. 2004). That ground for the BIA’s decision is

contrary to published BIA precedent. See Matter of L-N-Y-, 27 I. & N. Dec. 755,

757 (B.I.A. 2020) (“There is no dispute that the respondent is prima facie eligible

for a U visa and that a grant of his visa petition by the USCIS would materially

affect the outcome of his removal proceedings.”). Because the “BIA’s decision

cannot be sustained upon its reasoning, we must remand to allow the agency to

decide any issues remaining in the case.” Andia, 359 F.3d at 1184; see also INS v.

Ventura, 537 U.S. 12, 16–17 (2002). On remand, the BIA should address whether,

balancing the primary and secondary factors as articulated in, among other cases,

Matter of Sanchez Sosa and Matter of L-N-Y-, Petitioner’s case should be reopened

to continue removal proceedings to await a decision from the United States

Citizenship and Immigration Services on his pending U visa petition.


                                           6
         Petition in No. 18-71661 DENIED. Petition in No. 19-71647 GRANTED

IN PART; DENIED IN PART; REMANDED. The government’s motion for

summary disposition is DENIED as moot. The parties shall bear their own

costs.




                                      7